FILED
                            NOT FOR PUBLICATION                             AUG 05 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ALEXANDER Y. MARN, as an                         No. 14-15169
individual; et al.,
                                                 D.C. No. 1:12-cv-00684-DKW-
               Plaintiffs - Appellants,          BMK

 v.
                                                 MEMORANDUM*
McCULLY ASSOCIATES, a Hawaii
registered Limited Partnership; et al.,

               Defendants - Appellees.


                   Appeal from the United States District Court
                             for the District of Hawaii
                  Derrick Kahala Watson, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Appellants appeal from the district court’s judgment dismissing their action

alleging various claims arising from a state court-appointed receiver’s involvement

in the winding down of a partnership. We have jurisdiction under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo a dismissal for failure to state a claim under Federal

Rule of Civil Procedure 12(b)(6). Thompson v. Paul, 547 F.3d 1055, 1058 (9th

Cir. 2008). We affirm in part and dismiss in part.

      To the extent that appellants sought injunctive relief or money damages

against Hayes, the district court properly dismissed their § 1983 claim because

as a state court-appointed receiver, Hayes was entitled to absolute quasi-judicial

immunity for actions undertaken pursuant to, and approved by, court orders. See

42 U.S.C. § 1983 (“[I]n any action brought against a judicial officer for an act or

omission taken in such officer’s judicial capacity, injunctive relief shall not be

granted unless a declaratory decree was violated or declaratory relief was

unavailable.”); Mireles v. Waco, 502 U.S. 9, 9 (1991) (per curiam) (generally,

judges have absolute immunity from damages); New Alaska Dev. Corp. v.

Guetschow, 869 F.2d 1298, 1302-03 (9th Cir. 1989) (explaining that “absolute

judicial immunity generally immunizes persons such as [receivers] who, pursuant

to court appointment, administer the affairs of litigants” and that a receiver is

immune unless “the judge’s ultimate actions were not judicial or beyond the scope

of the court’s jurisdiction” (citation and internal quotation marks omitted)).

      To the extent that appellants sought declaratory relief against Hayes, we

dismiss the appeal of their § 1983 claim as moot because this court cannot provide


                                           2                                        14-15169
appellants any effective relief by declaring that Hayes’ actions in connection with

the sale of the McCully Shopping Center violated due process. See In re Burrell,

415 F.3d 994, 997-98 (9th Cir. 2005) (explaining that “this court has an

independent obligation to consider mootness sua sponte” and that a case is moot

when an appellate court cannot provide appellants “any effective relief in the event

that it decides the matter on the merits in [their] favor” (citation and internal

quotation marks omitted)).

      Dismissal without leave to amend was proper because amendment would be

futile. See Chappel v. Lab. Corp. of Am., 232 F.3d 719, 725-26 (9th Cir. 2000)

(setting forth standard of review and explaining that “[a] district court acts within

its discretion to deny leave to amend when amendment would be futile”).

      Appellants’ contentions that the district court improperly considered matters

outside the pleadings or made erroneous findings of fact are without merit.

      AFFIRMED in part; DISMISSED in part.




                                            3                                       14-15169